Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was charged in a misbehavior report with violating various prison disciplinary rules after a strip search resulted in the discovery of a two-inch razor weapon. Petitioner pleaded guilty to interference, refusing a direct order and refusing frisk procedures and, after a tier III hearing, was found guilty of possessing a weapon. The determination was affirmed upon administrative appeals, prompting this proceeding.
Petitioner’s plea of guilty precludes him from challenging the sufficiency of the evidence as to those charges to which he pleaded guilty (see Matter of Spencer v Goord, 38 AD3d 1028, 1028 [2007], lv denied 9 NY3d 802 [2007]; Matter of Caraway v Goord, 34 AD3d 962, 963 [2006]). As to the remaining posses*1142sion of a weapon charge, the misbehavior report and the testimony of the correction officer who authored it, together with the related documentation and videotape of the incident, provide substantial evidence of petitioner’s guilt (see Matter of Abdullah v Selsky, 45 AD3d 1072, 1073 [2007]; Matter of Roye v Goord, 34 AD3d 1134 [2006]). Contrary to petitioner’s contention, the Hearing Officer was not required to independently assess the credibility of the confidential information that may have prompted the search because such information was not relied upon as the basis for the determination of guilt (see Matter of Wan v Goord, 32 AD3d 1122, 1123 [2006]; Matter of Rolon v Goord, 30 AD3d 946, 948 [2006]).
Petitioner’s remaining contentions have been reviewed and determined to be without merit.
Cardona, P.J., Peters, Spain, Lahtinen and Kavanagh, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.